Opinion by
Mr. Justice Simpson,
A case-stated was filed in the court of common pleas, setting forth that plaintiff and defendant were domestic corporations; that the latter owned a property, subject to a mortgage of $140,000 held by the former and given to secure the payment of 280 bonds of $500 each; that when interest fell due upon the mortgage debt, defendant deducted the four mills tax provided by the Act of June 17, 1913, P. L. 507, and its amendment of July 15, 1919, P. L. 955, averring that, under the latter statute, it was required, as a private corporation of this State, to retain the amount of the tax and make return thereof and pay it to the Commonwealth.
Antagonizing this contention, plaintiff alleged it alone was liable for the tax, which was payable to the county under section 1 of the Act of 1913, and the case-stated was filed for the purpose of obtaining a judicial determination of thé question. The court of common pleas entered judgment for defendant, the Superior Court af*20firmed and from the judgment of the latter we allowed this appeal.
The question thus raised we have considered and decided adversely to appellant in our opinion in Commonwealth of Pennsylvania v. Megargee Bros., Incorporated, filed herewith [the preceding case].
The judgment of the Superior Court is affirmed.